Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19, 21, 22, 35 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ogawa (US 2014/0007732 A1).
Ogawa discloses a robotic surgical system comprising: a robot system including an arm (slave manipulator, not shown) supporting a tool (not shown); a user interface (see Fig. 7) including a handle assembly (left side of Fig. 7) having a body portion (11) supporting a first actuator (11s) for controlling a function of the tool, the handle assembly including a controller (20s/13s) and a four-bar linkage (see Fig. 7) disposed therein, the four-bar linkage including a first link (31-1) operably coupled to the first actuator, a second link (31-2) operably connected to the controller, and third (11s2) and fourth links (20-1) each pivotably coupled to the first and second links; and a processing unit (13c) electrically interconnecting the robot system and the user interface, wherein the first link of the four-bar linkage is secured to a proximal portion (see Fig. 7) of the first actuator, the first link movable laterally away (from the left to the right in Fig. 7) from the body portion upon actuation of the first actuator, and the third and fourth links movable with respect to the second link, wherein the second link of the four-bar linkage is fixedly disposed (as it is contained in the body portion and connected to the other links, it is considered fixedly disposed) within the body portion.

Allowable Subject Matter
Claims 20, 23-34, 36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 38 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658